Robert L. Brown, Justice, concurring. The majority is correct in the result reached, but it does not go far enough in describing how the ballot should have informed the voters so that they could have intelligently consented to the transfer of the jail money. Two purposes were contained in the ballot: one to approve the issuance of bonds to pay for the courthouse improvements and second to authorize use of the jail money to pay for the same project. I agree with the majority that describing the transfer of jail money in a parenthetical phrase did not adequately inform the voters. But what would have? Amendment 62 is dispositive on this point: “If more than one purpose is proposed, each shall be stated separately on the ballot.” Informed consent by the voters can only occur from following the dictates of Amendment 62 and, in this case, by describing the use of jail money in a separate paragraph. The majority worries that affirming the clear dictates of Amendment 62 might invalidate the entire election, relief which not even the appellants request. I do not agree. Failure to state a purpose separately only invalidates that purpose. The appellants argue in their appeal that Amendment 62 requires that the approval of new courthouse bonds and the use of jail money be separately stated on the ballot. We should reach that issue in this decision, and we do not.